DETAILED ACTION
Claim(s) 1-12 are presented for examination. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on November 9th, 2020 and November 16th, 2021 follow the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Specification
Applicant’s amendment of the specification filed January 12th, 2022 is being considered. 

Drawings
The drawings were received on August 31st, 2020. These drawings are accepted.

Terminal Disclaimer
The terminal disclaimer filed on January 12th, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of issued patent (US 10,785,671 B2) has been reviewed and is accepted. The terminal disclaimer has been recorded.
 
Allowable Subject Matter
Claim(s) 1-12 are allowed. 
	The following is a statement of reasons for the indication of allowable subject matter:  	(i) Amended independent claims 1 and 7 are allowable over prior art since none of the italic limitations:
	In claims 1 and 7... “using a distribution protocol” ... in combination with other limitations recited as specified in claims 1 and 7.
	Note that the first closest prior art Mate et al. (US 2017/0048924 A1), hereinafter “Mate”, discloses a multi-WAN hotspot [see fig. 18, pg. 8, ¶77, lines 1-13; pg. 13, ¶121, lines 1-5, a bridging device / hardware apparatus “1800”], comprising:
	a plurality of wide area network (WAN) interfaces [see pg. 8, ¶77, lines 1-13, a wireless or wired (WAN) interface(s)] configured to couple to a plurality of wireless WANs [see pg. 8, ¶77, lines 1-13, designed to bridge data requests coming from an aggregator device over a LAN to wireless or wired (WANs)], each WAN interface [see pg. 8, ¶77, lines 1-13, each wireless or wired (WAN) interface] of the plurality of WAN interfaces [see pg. 8, ¶77, lines 1-13, of the wireless or wired (WAN) interface(s)] configured to establish a respective connection [see pg. 8, ¶78, lines 1-4, designed for setting up a direct (WAN) connection] with a respective wireless WAN [see pg. 8, ¶78, lines 1-4, to an external network] of the plurality of wireless WANs [see pg. 8, ¶77, lines 1-13, of the wireless or wired (WANs)], at least one wireless WAN [see pg. 8, ¶77, lines 1-13, a wireless or wired (WAN)] of the plurality of wireless WANs [see pg. 8, ¶77, lines 1-13, of the wireless or wired (WANs)] including at least one cellular WAN [see pg. 8, ¶77, lines 1-13, a cellular, satellite backhaul or wired technology], at least one WAN interface [see pg. 8, ¶77, lines 1-13, a wireless or wired (WAN) interface] of the plurality of WAN interfaces [see pg. 8, ¶77, lines 1-13, of the wireless or wired (WAN) interface(s)] using subscriber information [see pg. 8, ¶77, lines 1-13, using pre-paid or post-paid subscription] configured to assist in connecting over the at least one cellular WAN [see pg. 8, ¶77, lines 1-13, for implementing smart routing of data across/over a cellular or DSL (WAN)];
	a local area network (LAN) interface [see pg. 11, ¶103, lines 1-8, a LAN interface] configured to establish a network connection [see pg. 11, ¶103, lines 1-8, for routing ingress data from the one or more bridging devices] with a network-enabled device [see pg. 11, ¶103, lines 1-8, to the destination local area network (LAN) client] over a LAN [see pg. 11, ¶103, lines 1-8, over a LAN]; and
	a multi-WAN aggregator [see fig(s). 7, 8 and 9, pg. 7, ¶72, lines 1-7, an aggregator device “710”, “850” or “950”] configured to:
	receive outgoing network data [see fig. 17: Step: “1730”, pg. 12, ¶114, lines 1-4, receive first/egress/outgoing data] from the network-enabled device [see fig. 17: Step: “1730”, pg. 12, ¶114, lines 1-4, from the local area network (LAN) client] over the LAN [see pg. 8, ¶77, lines 5-8, over the LAN];
	partition [see pg. 5, ¶51, lines 5-12, partition each frequency band into a plurality of 
WLAN channels] the outgoing network data [see fig. 17: Step: “1740”, pg. 12, ¶115, lines 1-5, the first/egress/outgoing data] for transfer [see fig. 17: Step: “1750”, pg. 12, ¶116, lines 1-5, for routing the first/egress/outgoing data to the external network using the updated sender IP address] over two or more WAN interfaces [see fig. 17: Step: “1750”, pg. 12, ¶116, lines 1-5, over a wide area network (WAN) or over a backhaul link of the bridging device] of the plurality of WAN interfaces [see pg. 8, ¶77, lines 1-13, of the wireless or wired (WAN) interface(s)];
	transfer [see fig. 17: Step: “1750”, pg. 12, ¶116, lines 1-5, route] the partitioned [see pg. 5, ¶51, lines 5-12, the partitioned frequency band into a plurality of WLAN channels] outgoing network data [see fig. 17: Step: “1750”, pg. 12, ¶116, lines 1-5, the first/egress data to the external network using the updated sender IP address] to the two or more WAN interfaces [see fig. 17: Step: “1750”, pg. 12, ¶116, lines 1-5, to the wide area network (WAN) interface or a backhaul link/interface of the bridging device] of the plurality of WAN interfaces [see pg. 8, ¶77, lines 1-13, of the wireless or wired (WAN) interface(s)];
	receive incoming network data [see fig. 17: Step: “1760”, pg. 12, ¶117, lines 1-4, receive second/ingress/incoming data] from at least one of the two or more WAN interfaces [see fig. 17: Step: “1760”, pg. 12, ¶117, lines 1-4, over a wired WAN] of the plurality of WAN interfaces [see pg. 8, ¶77, lines 1-13, of the wireless or wired (WAN) interface(s)];
	direct the incoming network data [see fig. 17: Step: “1770”, pg. 13, ¶118, lines 1-3, update the receiver IP address for the second/ingress/incoming data to generate an updated receiver IP address] from the at least one of the two or more WAN interfaces [see pg. 8, ¶77, lines 1-13, a wireless or wired (WAN) interface(s)] of the plurality of WAN interfaces [see pg. 8, ¶77, lines 1-13, of the wireless or wired (WAN) interface(s)] to the network-enabled device [see pg. 11, ¶103, lines 1-8, to the local area network (LAN) client]; and
	transfer the directed incoming network data [see fig. 17: Step: “1780”, pg. 13, ¶119, lines 1-3, route the second/ingress/incoming data] to the network-enabled device [see fig. 17: Step: “1780”, pg. 13, ¶119, lines 1-3, to the LAN client via the aggregator device] over the LAN [see pg. 8, ¶77, lines 5-8, over the LAN].
	However, Mate fails to disclose or render obvious the above italic limitations as claimed.

	Note that the second closest prior art Kollu et al. (US 9,608,891 B2), hereinafter “Kollu”, discloses a housing [see fig. 11, col. 37, lines 58-61, a housing “1120”]; 
	at least two wireless WANs of the plurality of wireless WANs [see fig. 3, col. 16, lines 37-41, a first WAN “102” (referred to as "WAN-1") and a second WAN “104” (referred to as "WAN-2")] including at least two cellular WANs [see fig. 3, col. 16, lines 41-45, consisting of SUB-A “322a” connected to an LTE cellular network and SUB-B “322b” connected to a GSM cellular network], at least two WAN interfaces of the plurality of WAN interfaces [see fig. 3, col. 16, lines 37-41, a first WAN connection/interface “341a”, and a second WAN connection/interface “341b”] including at least two ports [see fig. 3, col. 16, lines 45-50, consisting a connection/port “342a” and a connection/port “342b”] configured to receive at least two different subscriber information modules (SIMs) [see fig(s). 1/2, col. 14, lines 9-16, a first SIM interface “202a” receiving a first subscriber identity module “204a” / “SIM-1" associated with a first subscription, and a second SIM interface “202b” receiving a second subscriber identity module “204b” / "SIM-2" associated with a second subscription], each SIM configured to assist in connecting over a respective cellular WAN of the at least two cellular WANs [see col. 17, lines 57-62, the SIM module(s) permit the establishment of an LTE cellular network connection on a first radio chain associated with an LTE subscription (SIM) and a GSM cellular network connection on a second radio chain associated with a GSM subscription (SIM)], each WAN interface of the plurality of WAN interfaces [see fig. 3, col. 16, lines 37-41, the first WAN connection/interface “341a”, and the second WAN connection/interface “341b”] being disposed in the housing [see fig. 11, col. 37, lines 58-61, reside within the housing “1120”]; 	
	the LAN interface [see fig. 11, col. 37, lines 53-56, a Wi-Fi radio “1116” (transceiver/interface)] being coupled to the housing [see fig. 11, col. 37, lines 58-61, connected to the housing “1120”].
	However, Kollu fails to disclose or render obvious the above italic limitations as claimed.

	Note that the third closest prior art Cioffi et al. (US 2020/0112512 A1), hereinafter “Cioffi”, discloses dynamically assess attributes of the plurality of WAN interfaces [see pg. 2, ¶17, lines 1-6, the traffic aggregation mechanisms are more dynamic in nature and allow for combining traffic across different WAN backhauls and LAN networks in an adaptive fashion]; 
	select based on the dynamically assessed attributes two or more WAN interfaces of the plurality of WAN interfaces for the outgoing network data [see pg. 3, ¶27, lines 1-8, a high traffic demand from a first LAN is routed over both a first and a second WAN, but when the traffic demand from the first LAN decreases the traffic ceases to be routed over the second WAN].
	However, Cioffi fails to disclose or render obvious the above italic limitations as claimed.

	Thus, Mate, Kollu, and Cioffi taken individually or in-combination fails to particularly disclose, fairly suggest, or render obvious the above italic limitations as claimed.

	(ii) Claim(s) 1-12 are also allowable over nonstatutory double patenting rejection since the terminal disclaimer filed on January 12th, 2022 was approved.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
“Morrison et al.” (Pub. No.: US 2014/0286213 A1); see pg. 4, ¶42 lines 7-16.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSHIL P SAMPAT whose telephone number is (469) 295-9141. The examiner can normally be reached on Mon-Fri (8 AM - 5 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571) 272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Rushil P. Sampat
Examiner
Art Unit 2469


/RUSHIL PARIMAL SAMPAT/Examiner- TC 2400, Art Unit 2469 

/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469